Citation Nr: 9935844	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In May 1998, the veteran had a hearing at the RO before the 
below signing Board member.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD renders him unemployable.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  
4.132, Code 9410 (prior to November 7, 1996); Johnson v. 
Brown, 7 Vet. App. 95 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

In a rating decision dated in May 1995, the Board granted 
service connection for PTSD.  Evidence considered by the 
Board at that time included service medical records, 
correspondence of the veteran during service, private medical 
records dated in 1990, the transcripts of a personal hearing 
dated in May 1991, the reports of VA examinations dated in 
June 1991, December 1993, and January 1994, and reports from 
the U.S. Armed Services Center for Research of the Unit 
Records (USASCRUR).  

In a rating action dated in June 1995, the RO incorporated by 
reference the May 1995 Board decision and assigned a 10 
percent disability evaluation for PTSD.  That evaluation 
became effective in March 1990.  

When seen by VA in July 1995, the veteran's complaints 
included thoughts of Vietnam.  On a mental status 
examination, the examiner observed that the veteran was 
dressed and groomed in a casual manner.  The veteran was 
cooperative.  It was noted that earlier in the interview the 
veteran appeared to have a "chip on his shoulder."  The 
veteran was oriented and did not present any gross 
organicity.  His thinking was coherent and relevant.  The 
veteran denied any delusional thinking.  The veteran appeared 
to be angry; he was in control throughout the interview.  
There were no signs of hypervigilance or startled response.  
The examiner determined that the evidence did not support a 
diagnosis of PTSD.  It was noted that the veteran experienced 
domestic abuse as a child from his father, that the veteran 
had engaged in heavy alcohol abuse, and that the veteran had 
a passive aggressive personality that caused his difficulty 
socially and on his jobs.  The diagnoses included Axis I-
PTSD, Axis-II personality disorder, and passive aggressive 
personality.  Global Assessment of Functioning (GAF) score of 
65 was assigned which the examiner attributed to the 
veteran's defective personality.  

A letter dated in January 1996 was received from Walter P. 
Knake, Ph.D., the veteran's treating psychologist since 1990.  
In that correspondence, Dr. Knake reported that the veteran 
continued to experience symptoms associated with PTSD.  Such 
symptoms included:  flashbacks of the veteran 's war 
experience, extreme estrangement from people including family 
members, marked difficulty being in groups of people for 
family celebrations and holidays, irritability, and 
restlessness.  Dr. Knake reported that the veteran's extreme 
mistrust of people affected his ability to have any intimacy.  
The doctor indicated that the veteran experienced rage 
attacks whenever he became disappointed, upset, fearful, or 
vulnerable.  The veteran's frustration tolerance was minimal.  
Dr. Knake stated that the only way that the veteran was able 
to cope with his situation was by focussing on his job.  The 
veteran could not tolerate poor supervision, and he had 
problems relating to people due to his mistrust which was 
based on the veteran's Vietnam experiences.  Dr. Knake opined 
that the veteran met the standards for a 50 percent rating 
evaluation due to the severity of the psychological symptoms 
and impairment of functioning.  It was further noted that the 
veteran required outpatient psychotherapy to help him 
understand himself, the dynamics of PTSD, and how to relate 
to himself and others.  

The record includes the report of a Social Security 
Administration (SSA) disability benefits award and 
psychological evaluation dated in March 1997.  The evaluation 
was prepared by Dr. Knake.  Dr. Knake reported that the 
veteran was oriented to person, place, and time, except when 
in a flashback or trance state, that he had a blunted affect, 
that he was able to control emotions other than anger, that 
he had problems understanding others, and that the veteran 
isolated himself from others.  The veteran's intellectual 
functioning was within normal limits.  His concentration and 
short-term memory were poor especially when under stress.  As 
to employability, it was determined that the veteran was 
unable to work because of difficulty relating to supervisors 
and because of a physical condition that limited the 
veteran's mobility.  In addition, it was noted that the 
veteran had difficulty relating to fellow workers or 
supervisors because he would become agitated and could easily 
explode and because he did not trust authority.  With respect 
to interpersonal interactions, it was noted that the veteran 
had lessened his interest in normal activities, that he did 
not like to socialize, that he isolated himself, and that he 
had poor marital and family relationships.  The veteran was 
in his third marriage which was not stable.  It was noted 
that the veteran was suicidal at times.  Dr. Knake reported 
that the veteran could understand basic instructions 
depending on how they were given, the attitude of the 
instructor, and the amount of stress that the veteran was 
experiencing.  Poor attention span or concentration secondary 
to PTSD were recorded.  The veteran's ability to withstand 
the ordinary stress and pressures associated with daily work 
activities was considered poor.  The veteran's ability to 
understand, memory, sustained concentration and persistence, 
and social interaction and adaptation were considered poor.  

At the personal hearing, the veteran primarily testified that 
the symptoms associated with his PTSD were more disabling 
than currently evaluated.  

The report of a VA compensation and pension examination dated 
in April 1999 shows that the veteran's symptoms were 
consistent with those previously noted.  It was recorded that 
the veteran had lost many jobs due to his unusual behavior 
and anger, that the veteran had difficulty controlling his 
emotions, and that he was sad, in agony, and angry.  The 
examiner observed that the veteran presented himself 
unpleasantly, that he was casually dressed, that his hygiene 
was moderate, that his speech was pressured, and that he was 
nervous about the examination.  The veteran was coherent and 
relevant, oriented to time, place, person, and direction.  
The veteran denied having hallucinations or delusional 
thinking.  He was preoccupied with his Vietnam experiences.  
The veteran's memory was intact for recent and remote events.  
He had no fears or obsessional thoughts.  It was noted that 
the veteran had unrealized suicidal thoughts.  The examiner 
noted that the veteran's intelligence was limited, that he 
had difficulty concentrating and focusing on one subject, 
that he avoided eye contact, and that he avoided the subjects 
pertaining to his problems.  It was noted that the veteran 
was depressed, angry, frustrated.  It was noted that the 
veteran had a low tolerance for frustration.  The veteran 
demonstrated feelings of hopelessness and helplessness.  The 
veteran was considered competent and had adequate judgment 
and insight into his problems.  The examiner identified 
himself as Oriental and stated that the veteran demonstrated 
hostility toward him because of his nationality.  The 
examiner observed that the veteran's behavior was irritable 
with anxiety and nervousness.  The veteran's thought 
processes were not impaired; he had inappropriate behavior, 
anger, hostility, and combativeness, especially towards 
Oriental people.  The examiner concluded that the veteran's 
behavior, rage, anger, irritability (especially toward 
Oriental people), feelings of resentment adversely affected 
the veteran's ability to have interpersonal relationships.  
It was noted that the veteran did not have any friends, no 
socialization, and no hobbies or interests.  It was reported 
that the veteran stayed to himself and was comfortable being 
alone.  The diagnoses were Axis I-PTSD, Axis II serious 
problems due to behavior and depression, not friends, no 
socialization, no social life.  It was recorded that the 
veteran was unable to hold a job due to poor relationships 
with co-workers and that the veteran was angry and had 
outrageous behavior.  A GAF score of 50 was assigned.  

In a July 1999 rating action, the RO increased the veteran's 
disability evaluation to 30 percent.  That evaluation became 
effective in March 1990.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 30 
percent evaluation for PTSD is warranted where there is 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996); see Johnson 
v. Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  Hood v. 
Brown, 4 Vet. App. 301 (1993).  Thereafter, in a precedent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

During the period covered by the veteran's retroactive grant 
of service connection for PTSD, the formula for evaluating 
PTSD changed, as described above.  Following the grant of 
service connection for PTSD and the assignment of the current 
30 percent evaluation, the RO re-evaluated the veteran's case 
under both the old and the new criteria.  In cases such as 
this, the Board also considers both the old and new rating 
formulas for evaluation of acquired psychiatric disorders, 
including PTSD, and applies the formula which is most 
favorable to the veteran's case.  Karnas, at 470.

The record in this case shows that the veteran has 
psychiatric diagnoses which include PTSD; alcohol dependence 
by history; and polysubstance abuse.  Of those psychiatric 
disabilities, service connection is in effect only for PTSD, 
and any disability stemming from the veteran's drug and 
alcohol abuse cannot be considered in evaluating his 
disability as those conditions were not sustained in line of 
duty and are considered the result of his own willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (1999).  The veteran's 
PTSD is currently rated as 30 percent disabling under 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1999). 

In this matter, the evidence establishes that the veteran has 
social and industrial impairment.  The veteran's PTSD is 
manifested by multiple symptoms that render the veteran 
unable to relate to people and to develop intimate relations.  
He does not have any friends; he is isolated.  The veteran 
expressed comfort in being alone.  He does not have any 
hobbies or interests.  As indicated by the medical evidence 
in 1999, the veteran presented himself unpleasantly.  The 
veteran was hostile toward the examiner in 1999 because the 
examiner was Oriental.  The evidence also shows that the 
veteran exhibited inappropriate behavior including anger, 
hostility, and combativeness toward Oriental people.  
Moreover, the veteran has a poor attention span and 
concentration secondary to PTSD.  Significantly, the 1996, 
1997, and the 1999 evidence establishes that the veteran is 
not able to maintain employment because of the symptoms 
associated with PTSD.  Specifically, the evidence shows that 
the veteran has lost many jobs because of his unusual 
behavior.  As noted in the SSA evaluation, the veteran had 
difficulty relating to fellow workers or supervisors because 
of his intolerance; he would become agitated and easily 
explode.  In addition, the veteran's stress level adversely 
affectsd his concentration and short-term memory.  In the 
Board's judgment, the veteran's PTSD renders him 
unemployable.  Accordingly, a 100 percent rating is 
warranted.  DC 9411 (prior to November 7, 1996); Johnson v. 
Brown, supra.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

